Citation Nr: 1621030	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to August 23, 2007.

2.  Entitlement to an effective date prior to August 23, 2007, for the grant of basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1947 to September 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was remanded by the Board for additional development in February 2015.  As explained in detail in the February 2015 remand, the matter is currently before the Board on remand from the United States Court of Appeals for Veterans Claims (Court) which, in an October 2014 Order, vacated the portion of a February 2014 Board decision which denied entitlement to TDIU and DEA prior to August 23, 2007 and remanded the matter for compliance with the instructions in the Joint Motion for Partial Remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In February 2015, the Board remanded the case to the RO in order to obtain an opinion addressing the effects of the Veteran's service-connected disabilities, considered both singly and jointly, on his employability during the period from November 29, 2002, through August 23, 2007.  A September 2015 opinion, obtained pursuant to this remand request, addresses the impact of the Veteran's service-connected disabilities individually on his employability.  However, as noted in the April 2016 Appellant's Post-Remand Brief, the examiner provided no opinion as to the combined impact of the Veteran's service-connected disabilities on his employability prior to August 23, 2007.  The Veteran's representative argues, and the Board agrees, that the failure to provide an opinion as to the impact all the Veteran's service connected disabilities had on his employability is a Stegall violation, in that the Board's prior remand directives were not followed.  As such, the Board finds that it must remand this claim in order that an addendum to the September 2015 VA medical advisory opinion be obtained to clarify the extent of functional impairment resulting from the Veteran's service-connected disabilities. 

The Board notes that, in a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013)."). 

It is currently the Veteran Benefits Administration's (VBA's) policy that if the facts of the case require VA to examine the Veteran as part of his or her TDIU claim generally the examiner should not be asked to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  M21-1, Part IV, Subpart ii, Chapter 2, F.4.m.  However, the record does not contain any documentation in the record as to why the examiner provided no opinion as to the combined impact of the Veteran's service-connected disabilities on his employability prior to August 23, 2007, as requested in the Board's prior remand.  

The matter of entitlement to DEA prior to August 23, 2007, is inextricably intertwined with the TDIU claim that is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, action on that claim is deferred pending the additional development described below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the case to the VA examiner who provided the September 2015 opinion for an addendum medical advisory opinion as to combined functional impairment resulting from the Veteran's service-connected disabilities during the period from November 29, 2002, through August 23, 2007.  [If the September 2015 VA examiner is no longer available, the Veteran's claims file should be forwarded to an appropriate VA examiner for review and a response to the question posed herein.  If, in the examiner's opinion, an examination and/or interview of the Veteran is necessary for the medical assessment sought, such examination and/or interview should be conducted.]  

The opining physician should consider and discuss the functional effects resulting from all of the Veteran's service-connected disabilities (i.e., considered jointly) for which service-connection has been granted with an effective date prior to August 23, 2007, that could impact either daily living or industrial capacity.  Specifically, the examiner should describe the combined functional impact of (a) prostate cancer with anemia, status post radical prostatectomy, bladder removal, and urinary tract reconstruction; (b) bilateral orchiectomy associated with prostate cancer; (c) bilateral tinnitus; (d) postoperative anal fistula with pruritus; (e) hemorrhoids; (f) postoperative left inguinal hernia; (g) postoperative fibroadenoma scar, left chest; and (h) bilateral hearing loss.  (Disabilities for which service connection was granted after August 23, 2007, (e.g., osteoporosis) should be considered non-service-connected for the period under consideration.)

Any finding that the severity of the combined functional impact on the Veteran's daily living or industrial capacity increased or decreased at any time during the period from November 29, 2002 to August 23, 2007 should be specifically identified. 

The examiner must provide a rationale for all opinions, and identify the information and evidence relied upon.

2.  If unable to obtain the requested addendum opinion, the AOJ should make a formal finding explaining why the Board remand request cannot be satisfied.  

3.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded opportunity to respond.  This claim should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

